UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7039



ALBERT GLENN,

                                              Plaintiff - Appellant,

          versus


G. SHINAULT, Assistant Warden; D. PAYNE, Major,

                                           Defendants - Appellees,

          and


ADMINISTRATOR, Keen Mountain Correctional Center,

                                                           Defendant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-98-593-7)


Submitted:   December 7, 1999          Decided:     December 20, 1999


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Albert Glenn, Appellant Pro Se. Mark Ralph Davis, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Albert Glenn appeals the district court’s order granting sum-

mary judgment in favor of the Appellees and denying relief on his

42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court, see Glenn v. Shinault, No. CA-98-593-7 (W.D. Va. July 23,

1999), and deny Glenn’s motion for appointment of counsel.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2